We should affirm the trial court's decision to grant Bryant's motion to suppress.  The trial court correctly determined that the state had failed to meet its burden.  The state had the burden to prove that the Kentucky police officers had reasonable suspicion that Bryant had engaged in criminal activity in order to justify an investigative stop of his car.
It is uncontroverted that the Kentucky officers stopped Bryant's automobile in Ohio.  No Kentucky officer testified at the suppression hearing as to what facts justified the initial stop. Instead, the state relied on the testimony of Officer Jones, an Ohio officer who arrived at the scene after Bryant's car had been stopped.  Officer Jones testified that he arrived as the result of a police broadcast, continued Bryant's detention, and subsequently arrested him.
According to Officer Jones's testimony, he received a radio dispatch stating only that the Kentucky police were following a car across a bridge leading to Ohio and that the driver refused to stop.  At the hearing, the trial court allowed Officer Jones to testify as to what the Kentucky police told him about their observations of Bryant's erratic driving in Kentucky solely for the purpose of explaining why Officer Jones did what he did at the scene.  The testimony was not admitted to prove why the Kentucky police had stopped Bryant initially.  The trial court correctly believed that the admission of Jones's testimony for that purpose would have violated Bryant's right to cross-examination.  Only the Kentucky police officers observed Bryant's driving and only the Kentucky officers could have been cross-examined about their observations.
The state essentially argues that we should treat this case as if Officer Jones had made the initial stop.  And the state contends that Jones could have relied on *Page 347 
the police broadcast as the basis for the requisite reasonable suspicion to justify the investigative stop.  But, obviously, Officer Jones made no stop, because Bryant was pulled over by the Kentucky officers.  But if we assume arguendo that Jones made the initial stop, and that it was based on the dispatch, then the state still failed to meet its burden of proving that the stop was constitutionally valid.
The syllabus language of Maumee v. Weisner5 holds that "[w]here an officer making an investigative stop relies solely upon a [radio] dispatch, the state must demonstrate at a suppression hearing that the facts precipitating the dispatch justified a reasonable suspicion of criminal activity."  There is no question here that Officer Jones relied on the Kentucky officers' dispatch.  The question we must answer is whether the state demonstrated that the dispatchingofficers "possessed reasonable suspicion to make the stop."6
To do so, the state had to place into evidence the facts precipitating the dispatch.
The majority evidently believes that the dispatched information that Bryant was eluding the Kentucky officers was sufficient, without more, to constitute the reasonable suspicion necessary to stop his car.  This conclusion flies directly in the face of the Ohio Supreme Court's holding in Maumee v. Weisner.  Where the reasonable suspicion necessary to make an investigative stop is imputed via a dispatch to an officer who has not personally made any observations of criminal activity, the state must prove that the facts that precipitated the dispatch provided reasonable suspicion to justify the stop.  In this case, the facts precipitating the dispatch necessarily involved what Bryant had been doing to cause the Kentucky police to chase him(not the chase itself.
Because the state failed to provide any evidence of the Kentucky officers' reasonable suspicions to warrant the stop of Bryant's vehicle,Maumee v. Weisner mandates that we affirm the trial court's judgment.
5 Maumee v. Weisner (1999), 87 Ohio St.3d 295, 720 N.E.2d 507, paragraph one of the syllabus.
6 Id. at 297, 720 N.E.2d at 511. *Page 348